DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 104-123 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 104-123 of copending Application No. 16/382,877 (reference application), in of view of Herron et al. US20150031946 (hereafter “Herron”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 104 of both applications are directed to a method for treating at least one of rhinitis, congestion, and rhinorrhea within a nasal cavity of a patient, claim 104 of the immediate application under examination including creating targeted micro-lesions that interrupt neural signals to mucous producing and/or mucosal engorgement elements within nose and claim 105 recites the creation of the targeted micro-lesions by ablating neural tissue. Similarly, claim 104 of the ‘877 application recites delivering energy to disrupt multiple signals causing mucous production within the nose (necessitating the targeted micro-lesions) and claim 105 of the ‘877 application recites delivering energy to multiple locations to result in ablation of targeted tissue. The targeted micro-lesions created to “interrupt neural signals” to “mucous producing and/or mucosal engagement 
While claim 105 of ‘877 recites delivering energy results in ablation of targeted tissue at multiple locations which is equivalent to the creation of the targeted micro-lesions in a focused manner via ablation as recited in claim 105  of the immediate application, the claims of the ‘865 application do not explicitly disclose the targeted microlesions are created in a nose without destroying blood vessels or the neural tissue being ablated in a focused manner as to not ablate blood vessels and/or cause bleeding as recited in claims 104-105 of the immediate application.
However, in the same field of endeavor, Herron teaches creating lesions that interrupt neural signals within a nose without destroying blood vessels and the neural tissue being ablated in a focused manner as to not ablate blood vessels and/or cause bleeding ([0035] the lesions are created position the inner cryo balloon being positioned proximate to the nerve, and the inner insulation balloon proximate to the vein and artery, which unaffected/not destroyed by cold due to the separation between the target nerve end the vein and artery, and the thermal insulating effect of the inner thermal insulation balloon).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by the ‘877 application with the lesions are created that interrupt neural signals within a nose without destroying blood vessels .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 104-123 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 104-123 of copending Application No. 16/382,865 (reference application), of in view of Herron et al. US20150031946 (hereafter “Herron”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 104 of both applications are directed to a method for treating at least one of rhinitis, congestion, and rhinorrhea within a nasal cavity of a patient, claim 104 of the immediate application under examination including creating targeted micro-lesions that interrupt neural signals to mucous producing and/or mucosal engorgement elements within nose and claim 105 recites the creation of the targeted micro-lesions by ablating neural tissue. Similarly, claim 104 of the ‘865 application recites delivering energy to disrupt multiple signals causing mucous production within the nose (necessitating the targeted micro-lesions) and claim 105 of the ‘865 application recites delivering energy to multiple locations to result in ablation of targeted tissue. The targeted micro-lesions created to “interrupt neural signals” to “mucous producing and/or mucosal engagement elements within nose” as in immediate claim 104 are equivalent to the targets located “proximate or inferior to a sphenopalatine foramen” where the “multiple points of interruption of neural branches” are caused to “mucous producing and/or mucosal engagement elements within nose” as recited in claim 104 of the ‘865 application. 

However, in the same field of endeavor, Herron teaches creating lesions that interrupt neural signals within a nose without destroying blood vessels and the neural tissue being ablated in a focused manner as to not ablate blood vessels and/or cause bleeding ([0035] the lesions are created position the inner cryo balloon being positioned proximate to the nerve, and the inner insulation balloon proximate to the vein and artery, which unaffected/not destroyed by cold due to the separation between the target nerve end the vein and artery, and the thermal insulating effect of the inner thermal insulation balloon).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by the ‘865 application with the lesions are created that interrupt neural signals within a nose without destroying blood vessels and the neural tissue being ablated in a focused manner as to not ablate blood vessels and/or cause bleeding as taught by Herron to providing protective thermal insulation from cryogenic injury ([0073 of Herron).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 104-123 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat (US20150164571), in view of Wolf et al. (US20150202003, hereafter “Wolf”), further in view of Herron et al. (US20150031946, hereafter “Herron”).
Regarding claim 104, Saadat discloses a method for treating at least one* of rhinitis within a nasal cavity of a patient ([abstract] method for treating rhinitis within the nasal cavity) 
creating targeted micro-lesions ([0005] multiple individual postganglionic rami at locations within the palatine bone via a foramen distinct from the SPF, [0007] turbinate reduction surgery including RF and micro-debridement/lesions, [0010] neural bundles are selectively cut or cauterized from the sphenopalatine foramen, including autonomic and sensory nerve fibers that pass through the foramen anatomically branch into the middle and inferior turbinate and are distributed around the mucosal layer of the nose) that interrupt neural signals ([0011] causing interruption parasympathetic nerve signals), while Saadat discloses mucosal engorgement of the mucosal tissue that covers the turbinates (see [0004], [0007]) and contemplates neural treatment for hypersecretion (see [0008]), Saadat does not explicitly disclose the interruption of neural branches to decrease production of** mucus ([0028] reducing mucus secretion) and/or mucosal engorgement.
However, in the same field of endeavor, Wolf teaches deactivation of neural tissue thereby decrease production of** mucus ([0023], [0025] delivering the energy comprises ablating the nerve tissue).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method of Saadat with the deactivation of neural tissue thereby decrease production of mucus as taught by in order to treat post nasal drip and/or chronic cough ([0028] of Wolf).
*the limitation has been interpreted in the alternative, requiring the method treating only rhinitis, or requiring the method treating only congestion, or requiring the method treating only rhinorrhea.
**the limitation has been interpreted in the alternative, requiring only the decrease production of mucus, or requiring only the decrease production of mucus mucosal engorgement.
Modified Saadat does not explicitly disclose the targeted lesions within a nose are created without destroying the blood vessels.
However, in the same field of endeavor, Herron teaches targeted lesions within a nose are created without destroying the blood vessels ([0073] ablation device includes an inner thermal insulation balloon 106 which adjacent to vein 131, and artery 132 providing protective thermal insulation for the blood vessels from cryogenic injury/ablation).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the disclosed by modified Saadat with targeted lesions within a nose being created without destroying the blood vessels as taught by Herron in order to order to for when the liquid refrigerant is introduced into the cryo balloon then causing inflation of the inner cryo balloon and the inner insulation balloon so that the vein and artery remain unaffected by cold due to the separation between the target nerve end the vein and artery, and the thermal insulating effect of the inner thermal insulation balloon ([0035] of Herron).
Regarding claim 122, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the neural branches associated with the parasympathetic nerve supply comprise postganglionic parasympathetic nerves innervating nasal mucosa at foramina and microforamina of a palatine bone of the patient ([0005] targeting nerves that innervate the turbinates including but not limited to the Vidian nerve which contains sympathetic and parasympathetic afferents and additional posterolateral neurovascular rami project from the sphinopaletine ganglion via multiple individual postganglionic rami to supply the 
Regarding claim 123, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the at least one* of congestion, and rhinorrhea is selected** from the group consisting of allergic rhinitis, chronic rhinitis ([0011] PNN is ablated cause interruption of parasympathetic nerve signals that contribute to congestion and rhinorrhea in patients with chronic rhinitis (allergic or vasomotor)).
*the limitation has been interpreted in the alternative, requiring only rhinitis be selected from allergic rhinitis, non-allergic rhinitis, chronic rhinitis, acute rhinitis, chronic sinusitis, acute sinusitis, chronic rhinosinusitis, acute rhinosinusitis, or medical resistant rhinitis; or requiring only congestion be selected from allergic rhinitis, non-allergic rhinitis, chronic rhinitis, acute rhinitis, chronic sinusitis, acute sinusitis, chronic rhinosinusitis, acute rhinosinusitis, or medical resistant rhinitis; or requiring only rhinorrhea be selected from allergic rhinitis, non-allergic rhinitis, chronic rhinitis, acute rhinitis, chronic sinusitis, acute sinusitis, chronic rhinosinusitis, acute rhinosinusitis, or medical resistant rhinitis.
Regarding claim 105, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, modified Saadat discloses wherein creating the targeted micro-lesions ([0146] FIG. 1 depicts the three/multiple branches/points of the posterior nasal nerve as 10, 11, and 12, and other accessory posterior nasal nerves (APNNs) may originate from the greater palatine nerve or from the bony plate underneath the mucosa) is accomplished by ablation ([0178] see in FIG. 14B with ablation target 246 positioned directly over the three branches/points of the PNN including the posterior inferior lateral nasal branch 10, posterior superior lateral nasal branch 11, and superior lateral nasal branch 12) and protecting the nasal * ablate blood vessels and/or cause bleeding.
However, in the same field of endeavor, Herron wherein creating the targeted micro-lesions is accomplished by ablating neural tissue in focused manner so as not to also ablate blood vessels and/or cause bleeding ([0019], that ablation device is configured to ablate targeted/focused tissue by means of direct application of a liquid refrigerant the target/focused distal tissue [0073] ablation device includes an inner thermal insulation balloon 106 which adjacent to vein 131, and artery 132 providing protective thermal insulation for the blood vessels from cryogenic injury/ablation).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Saadat with ablating neural tissue in focused manner so as not to also ablate blood vessels and/or cause bleeding as taught by  Herron in order to for when the liquid refrigerant is introduced into the cryo balloon then causing inflation of the inner cryo balloon and the inner insulation balloon so that the vein and artery remain unaffected by cold due to the separation between the target nerve end the vein and artery, and the thermal insulating effect of the inner thermal insulation balloon ([0035] of Herron).
*the limitation has been interpreted in the alternative, requiring the creation of the targeted micro-lesions are accomplished by ablating neural tissue in focused manner so as not to only also ablate blood vessels; or requiring the creation of the targeted micro-lesions are accomplished by ablating neural tissue in focused manner so as not to only also cause bleeding.

Regarding claim 107, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the thermal ablation is cyro-ablation ([0193] FIG. 28 depicts the ablation of the posterior nasal nerve with a cryo ablation element).
Regarding claim 108, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the ablation is caused by delivery of radiofrequency energy ([0193] FIG. 28 depicts the ablation of the posterior nasal nerve with a RF ablation element).
Regarding claim 109, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the method further comprises receiving feedback* during the ablation ([0031] the camera and light source provides an image of the tissue on the progress/during the ablation).
*the limitation has been interpreted in the alternative, requiring receiving feedback* only prior to the ablation; or requiring receiving feedback* only during the ablation; or requiring receiving feedback* only after the ablation.
Regarding claim 110, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the ablation is caused by a device comprising an end effector ([abstract] the distal end of the probe has an end effector positioned in the nasal cavity to contact and follow the tissue region and then via the distal end ablate the post nasal nerve).

Regarding claim 112, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the end effector is coupled to a flexible shaft ([0182] the probe shaft may be flexible).
Regarding claim 113, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the device further comprises a handle operably coupled to the end effector by the flexible shaft ([0179] handle includes a receptacle for a liquid cryogen/refrigerant reservoir/cartridge, the probe shaft includes refrigerant delivery tube which is on one/proximal end of delivery tube is in communication with the cryogen cartridge in handle and the other/distal end of the delivery tube includes lateral fenestration configured to direct the release of the pressurized cryogen into the end effector).
Regarding claim 114, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the handle controls transformation of the end effector for a retracted state to a deployed state ([0189] a linear actuator in the probe shaft is in mechanical communication an actuator lever at the proximal end for mechanical control of the deployable and retractable array of RF ablation needles end effector configured for lateral deployment).
Regarding claim 115, modified Saadat substantially discloses all the limitations of the 
Regarding claim 116, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein each of the plurality of energy delivery elements is provided on separate, respective portions of the end effector ([0190] arrangement of ablation electrodes on a flexible array which is mounted on/circumventing the distal tip of the probe in FIG. 25B in order to for ablation of the parasympathetic nervous function of a nasal turbinate).
Regarding claim 117, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein, when in the deployed state, the end effector positions one or more of the plurality of energy delivery elements relative to the neural branches ([0149] positioning of distal end effector against the lateral nasal wall within the cul-de-sac described above for cryo-ablation of the at least one posterior nasal nerve).
Regarding claim 118, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the end effector comprises a plurality of deployable wires ([0196] the end effector comprises a deployable wire structure or surgical basket structure), and
specifically, Wolf teaches wherein the end effector comprises a plurality of deformable wires ([0104] the treatment device/end effector 30 is adjustable using a variety of means, including, for example, mechanically moving the mold by way of joints, arms/wires/prongs, guidewires, balloons, screws, stents, and scissoring arms, among other means, as [0170] seen in 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further modify the probe of the method disclosed by Saadat with the end effector comprises a plurality of deformable wires operably associated with the plurality of energy delivery elements as taught by Wolf so that the size or shape of the end effector may be varied or adjusted to better conform to an upper airway passage of a patient ([0104] of Wolf).
Regarding claim 119, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Wolf discloses wherein the deformable wires comprise shape memory material ([0112]-[0113] expandable treatment elements or sections thereof may be made from shape-memory metals such as nickel-cobalt or nickel-titanium, shape memory polymers, the  shape-memory alloy material which may be configured to expand to a desired size and shape in response to a change of temperature past a transition temperature).

Regarding claim 120, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Wolf discloses the device is operably associated with a controller configured to control energy output from the end effector ([0096] the control system 42/controller is configured to engage such distributed elements individually or in selected groups for treating/outputting energy to only targeted areas of the upper airway passageway), wherein the controller is configured selectively control energy output from one or more of the energy delivery elements of the end effector ([0096] the treatment element 32/end effector may be configured to deliver energy at only selective locations/one or more on the outer surface/energy delivery elements of the treatment element 32/end effector in order to treat selected regions of upper airway tissues), wherein some of the plurality of energy delivery elements are configured to be independently activated and controlled to thereby deliver energy independent of one another ([0096] energy being delivered to selected regions/ some of the plurality of energy delivery elements of the treatment element 32/end effector can be individually/independently controlled).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the probe of the method disclosed by Saadat with the * or more of the energy delivery elements of the end effector, wherein some of the plurality of energy delivery elements are configured to be independently activated and controlled to thereby deliver energy independent of one another as taught by Wolf for selectively treating certain areas of the upper airway by using energy-application mechanisms to re-shape, remodel, or change the mechanical or physiologic properties of structures in order to cause mucus to divert ([0084] of Wolf).
Regarding claim 121, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the controller further comprises one or more algorithms to process incoming data from the end effector ([0038] using ultrasonic or optical doppler flow algorithms/techniques and methods for determining the location of the target posterior nasal nerve by identification of the artery associated with the target posterior nasal nerve and providing electrical neuro-stimulation of the target posterior nasal nerve while receiving feedback through observing the physiological response to the stimulation, electrical neuro-blockade, while receiving feedback/observing the physiological response to the blockade) and provide feedback to an operator ([0151] using the observed/feedback physiological response to the stimulation or blockade to confirm correct surgical positioning of distal end effector and also to confirm/feedback on the effectiveness of a cryo-ablation by the determination of a change in the physiological response).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY J SHAFQAT/Examiner, Art Unit 3793          

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793